IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                                    o
STATE OF WASHINGTON,                           No. 69734-0-1                          r-J
                                                                                      cs>
                                                                                                  coo
                                                                                                  —•\c
                                                                                      ST          y.yo
                                                                                                  zl—<
                       Respondent,             DIVISION ONE                           "£2*
                                                                                                  o
                                                                                                       o
                                                                                                       -n
                                                                                       •zo
                                                                                       ro              •J? —
                                                                                       xr          -•s-tsr
                v.                                                                                 >t)pi
                                                                                                      cornr—
                                               UNPUBLISHED OPINION
                                                                                        5
CHRISTOVAL MANUEL GUTIERREZ,                                                             ——
                                                                                             #•
                                                                                                      —-IO
                                                                                            CO
                       Appellant.              FILED: March 24, 2014

      Schindler, J. — Christoval Manual Gutierrez was convicted of indecent liberties

with forcible compulsion of 21-year old S.R. Gutierrez challenges a number of the

community custody conditions the court imposed after revoking the "Special Sex

Offender Sentencing Alternative." The State concedes the challenged conditions

should be stricken. We accept the State's concession and remand to strike the

conditions and amend the judgment and sentence.

                                        FACTS

      On July 18, 2011, Christoval Manual Gutierrez pleaded guilty to one count of

indecent liberties with forcible compulsion of 21-year-old S.R. The State agreed to

recommend a Special Sex Offender Sentencing Alternative (SSOSA).
No. 69734-0-1/2


      At sentencing, the court granted the request to impose a SSOSA. The court

sentenced Gutierrez to 75 months of confinement suspended on condition he serve 12

months in confinement and comply with the community custody conditions as well as

the "Additional Conditions of Sentence" proposed by the Department of Corrections

(DOC).1
       On December 6, 2012, the court found Gutierrez violated the conditions of

community custody and revoked the SSOSA but did not modify the community custody

conditions.

                                               ANALYSIS

       For the first time on appeal, Gutierrez challenges a number of the community

custody conditions the court imposed after revoking the SSOSA. Gutierrez argues the

court did not have the authority to impose community custody conditions that were not

crime related.




       1The "Felony Judgment and Sentence" for the SSOSA states, in pertinent part:
       (c) Suspension of Sentence. The court imposes 12 months ... and suspends the
              remainder for the duration of the special sex offender alternative program....
       (d) Community Custody. The court places the defendanton community custody
           under the charge of DOC for the length of the suspended sentence, the length of the
              maximum term sentenced under RCW 9.94A.507, or three years, whichever is
              greater. The defendantshall comply with the community custody conditions in
              paragraph 4.2.

       4.2 Community Custody Conditions. The defendant shall comply with all rules,
           regulations and requirements of DOC and shall perform affirmative acts as required
           by DOC to confirm compliance with the orders of the court. The defendantshall
           abide by any additional conditions of community custody imposed by DOC under
              RCW 9.94A.704 and .706. . . .
       The court orders that during the period of supervision the defendant shall:

                 (7) be subject to the following terms and conditions or other conditions that may
       be imposed by the court or DOC during community custody:

                 [X] comply with conditions in Appendix A [Additional Conditions of Sentence].
                                                     2
No. 69734-0-1/3


        An illegal or erroneous sentence may be challenged for the first time on appeal.

State v. Bahl, 164 Wash. 2d 739, 744, 193 P.3d 678 (2008). We review whether a court

had the statutory authority to impose a community custody condition de novo. State v.

Armendariz. 160 Wash. 2d 106, 110, 156 P.3d 201 (2007). A court may impose only a

sentence authorized by statute. State v. Barnett. 139 Wash. 2d 462, 464, 987 P.2d 626

(1999). A" '[cjrime-related prohibition'.. . directly relates to the circumstances of the

crime for which the offender has been convicted." RCW 9.94A.030(10);2 State v. Land,
172 Wash. App. 593, 605, 295 P.3d 782 (2013).

        Gutierrez argues that the community custody conditions restricting computer and

Internet access, conditions 15 through 19;3 the conditions prohibiting and restricting




        2We note RCW 9.94A.030 has been amended several times since August 2009. Laws of 2012,
ch. 143, §1; Laws of 2011,(^1.40, §8; Laws of 2011, ch. 87, § 2; Laws of 2010, ch. 274, §401; Laws
of 2010, ch. 267, § 9; Laws of 2010, ch. 227, § 11; Laws of 2010, ch. 224, § 1; Laws of 2009, ch. 375, §
4; Laws of 2009, ch. 375, § 3. Becausethe definition of"crime-related prohibition" has not changed, we
cite the current statute.
        3Conditions 15 through 19 state:
         15. Do not access the Internet or subscribe to any Internet service provider, by modem,
              LAN [(local area network)], DSL [(digital subscriber line)] or any otheravenue (to
              include but not limited to, satellite dishes, PDAs [(personal digital assistants)],
              electronic games, web televisions, [Internet appliances and cell[u]lar/digital
              telephones, or l-pads/l-pods). And you shall not be allowed to use another's [sic]
              persons' [Internetor use the [Internetthrough any venue until approved in advance
              by DOC. Any electronic device, cell phone or computer to which you have access is
             subject to search.
         16. Do not use computer chat rooms/social networking sites.
         17. Do not use a false identity at any time on a computer.
         18. You must subject to searches or inspections of any computer equipment to which
              you have regular access.
         19. You may not possess or maintain access to a computer, unless specifically
              authorized by a Community Corrections Officer. You may not possess any
              computer parts or peripherals, including but not limited to hard drives, storage
              devices, digital cameras, web cams, wireless video devices or receivers, CD/DVD
              [(compact disc/digital versatile disc)] burners, or any device to store or reproduce
              digital media or images.
No. 69734-0-1/4


contact with minors, conditions 4 through 6 and 9 through 11 ;4 and the condition
prohibiting the possession ofdrug paraphernalia, condition 14,5 are not crime related
and must be stricken. The State concedes that because there is no evidence the

charged crime involved the use of a computer or the Internet, harm to minors, or the use

of drugs, these conditions are not crime related. We accept the State's concession.

See State v. O'Cain, 144 Wash. App. 772, 775, 184 P.3d 1262 (2008) (condition

prohibiting Internet access is not crime related where the record shows Internet usage

was not related to the crime); State v. Riles. 135 Wash. 2d 326, 350, 957 P.2d 655 (1998)

(condition that limits or prohibits contact with minors must relate to the underlying

crime), abrogated on other grounds by State v. Valencia. 169 Wash. 2d 782, 239 P.3d
1059 (2010); Land. 172 Wash. App. at 605 (where there is no evidence that drug use or

drug possession bore any relation to the crime, a condition prohibiting drug

paraphernalia is not crime related).6



        4Conditions 4 through 6 and 9 through 11 state:
        4.   Do not initiate or prolong contact with minorchildren without the presence of an
             adult who is knowledgeable of the offense and has been approved by a Community
             Corrections Officer.
        5.   Do not seek employment or volunteer positions, which place you in contact with or
             control over minor children.
        6.   Do not enter areas where minor children are known to congregate, to include but not
             limited to camp grounds, parks, playgrounds, schools, pools, beaches, unless
             approved in advanced by a supervising Community Corrections Officer.

        9.  Do not possess or control any item designated or used to entertain, attract or lure
            children unless approved in advance by a Community Corrections Officer.
        10. Do not date women or form relationships with families who have minor children,
            unless approved in advance by a Community Corrections Officer.
        11. Do not remain overnight in a residence where minor children live or are spending the
            night, unless approved in advance by a Community Corrections Officer.
        5 Condition 14 states, "Do not possess drug paraphernalia."
         6Gutierrez also argues the conditions prohibiting or limiting contact with minors violate his
constitutional right to parent a child, and the conditions prohibiting drug paraphernalia and the possession
of items used to lure children are unconstitutionally vague. Because the State concedes the conditions
are not crime related, we need not address the constitutional challenge.
No. 69734-0-1/5


        Gutierrez argues the condition prohibiting the possession of pornographic

materials and the condition prohibiting the possession of sexual stimulus materials for

his deviancy are unconstitutionally vague. The State concedes conditions 7 and 8

should be stricken.7 We accept the State's concession. See Bahl. 164 Wash. 2d at 758-

61 (condition that prohibits accessing or possessing pornographic materials and

condition that prohibits sexual stimulus materials for a deviancy where no deviancy is

diagnosed are unconstitutionally vague).

        Gutierrez also contends the condition requiring him to submit to plethysmograph

examinations is an unconstitutional bodily intrusion. The State concedes the reference

to "plethysmograph examinations" in condition 23 should be stricken.8 We accept the
State's concession. See Land 172 Wn. App at 605 (condition requiring an individual to

submit to a plethysmograph examination at the discretion of a community corrections

officer is unconstitutional).

        Last, Gutierrez challenges the condition requiring him to pay the costs of

counseling and medical treatment. The State concedes that without a restitution order,

the condition ordering payment of counseling and medical costs should be stricken.9
We accept the State's concession. Under RCW 9.94A.670(6)(g), a court may order


        7Conditions 7 and 8 read, in pertinent part:
        7. Do not possess or access pornographic materials, as directed by a Community
                Corrections Officer....
        8.      Do not possess or control sexual stimulus material for your particular deviancy as
                defined by a Community Corrections Officer and therapist except as provided for
                therapeutic purposes.
Gutierrez does not challenge the second sentence of condition 7 regarding establishments whose primary
business pertains to sexually explicit material.
        8 Condition 23 reads, "Participate in urinalysis, Breathalyzer, polygraph and plethysmograph
examinations as directed by a Community Corrections Officer." Gutierrez challenges the inclusion ofonly
"plethysmograph examinations" in this condition.
         9Condition 3 states, "Pay the costs of crime-related counseling and medical treatment required
by [victim]."
No. 69734-0-1/6


payment of counseling and medical costs as part of a SSOSA. However, if the SSOSA

is revoked, absent a restitution order, the court cannot order payment for counseling or

medical treatment as a condition of community custody. See RCW 9.94A.703; Land,

172 Wash. App. 604 (a court may not order the payment of a victim's counseling and

medical costs without a restitution order).

       Consistent with the opinion in this case, we remand to strike the challenged

conditions and amend the judgment and sentence.




                                              %Qa^{QX \
WE CONCUR: